EXHIBIT 10.1

 
SECURITIES PURCHASE AGREEMENT
 
GULFSTREAM INTERNATIONAL GROUP, INC.
 
and
 
SAH-VUL STRATEGIC PARTNERS I, LLC
 
Dated: August 27, 2010
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of August 27, 2010, by and between Gulfstream International Group, Inc., a
Delaware corporation (the “Company”), and SAH-VUL Strategic Partners I, LLC, a
Florida limited liability company, or its assigns (the “Purchaser”).
 
RECITALS
 
WHEREAS, the Company has authorized the sale to the Purchaser of securities
consisting of a Secured Convertible Promissory Note in the aggregate principal
amount of One Million Five Hundred Thousand Dollars ($1,500,000) in the form of
Exhibit A hereto (as amended, modified and/or supplemented from time to time,
the “Note”) and a warrant in the form of Exhibit B hereto (as amended, modified
and/or supplemented from time to time, the “Warrant”) to purchase up to 750,000
shares of the Company’s Common Stock (subject to adjustment as set forth
therein).  The Note and the Warrant are collectively referred to as the
“Purchased Securities”.
 
WHEREAS, the Purchaser or its designee(s) may, at its or their option (the
“Option”) purchase an additional Secured Promissory Note in the aggregate
principal amount of up to $1,000,000 in the form of Exhibit C hereto (as
amended, modified and/or supplemented from time to time, the “Additional Note”)
and an additional warrant in the form of Exhibit D hereto to purchase up to
500,000 shares of the Company's Common Stock (subject to adjustment as set forth
therein) (the “Additional Warrants”) for an aggregate purchase price of up to an
additional $1,000,000.  The Additional Note and the Additional Warrants are
collectively referred to as the “Additional Purchased Securities”.
 
WHEREAS, the Purchaser desires to purchase the Purchased Securities and the
Additional Purchased Securities on the terms and conditions set forth herein;
and
 
WHEREAS, the Company desires to issue and sell the Purchased Securities and the
Additional Purchased Securities to the Purchaser on the terms and conditions set
forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
1. Definitions.  Unless otherwise defined herein (including the Recitals to this
Agreement), all capitalized terms when used in this Agreement shall have the
meanings as defined and set forth in the Note.
 
2. Agreement to Sell and Purchase; Prepayment of the Note.
 
 
1

--------------------------------------------------------------------------------

 
 
(a) The Offering. Pursuant to the terms and conditions set forth in this
Agreement, subject to the satisfaction or waiver of each of the conditions to
closing with respect each Closing, on each Closing Date (as defined in Section
3), the Company shall sell to the Purchaser, and the Purchaser shall purchase
from the Company, the Purchased Securities or upon exercise of the Option, the
Additional Purchased Securities, as the case may be.  The sale of the Purchased
Securities or Additional Purchased Securities on a Closing Date shall be known
as the “Offering.”  The Note and the Additional Note will mature on the Maturity
Dates specified therein (as defined in the Note) and shall each be convertible
into shares of Common Stock at $0.70 per share.
 
(b)  Option Period.  The term of the Option (the “Option Period”) shall commence
as of the Initial Closing Date and shall expire on a date which shall be ninety
(90) days following the Initial Closing Date (the “Outside Additional Closing
Date”), after which date the Option shall expire and the Purchaser shall not
have the right to purchase the Additional Purchased Securities, unless such
Option and the Outside Additional Closing Date shall have been extended by
mutual agreement of the Company and the Purchaser.
 
(c)  Note Prepayment.  Notwithstanding anything to the contrary, express or
implied, contained in this Agreement, the Purchased Securities or the other
documents and instruments to be delivered by the Company on the Initial Closing
Date, the parties hereto expressly acknowledge and agree that:
 
(i)  the Company shall have the absolute right to prepay the entire principal
amount of the Note and all interest accrued thereon in full at any time prior to
the exercise of the Option and the funding to the Company by the Purchaser or
its designees of all $1,000,000 under the Additional Note (the “Note
Prepayment”); and
 
(ii)  in the event that the Company shall consummate such Note Prepayment, the
Option shall immediately terminate, no longer be exercisable and be of no
further force or effect; and
 
(iii) following such Note Prepayment, the Purchaser shall have the right, but
not the obligation, to continue to designate two (2) individuals to serve on the
Company Board of Directors.
 
3. Fees and Warrant.
 
(a) On each Closing Date, the Company will issue and deliver to the Purchaser
the Warrant or the Additional Warrant, as the case may be, in connection with
the Offering, pursuant to Section 2 hereof.
 
(b) Simultaneous with its receipt of the third $500,000 installment payable on
or before September 24, 2010 under the Note, the Company shall pay $50,000 to
the Purchaser in order to reimburse the Purchaser for its reasonable expenses
(including legal fees and expenses) incurred in connection with the entering
into of this Agreement and the Related Agreements (as hereinafter defined) and
effecting such Closing.
 
 
2

--------------------------------------------------------------------------------

 
 
4. Closing, Delivery and Payment.
 
4.1 Initial Closing.  Subject to the terms and conditions herein, the closing of
the purchase and sale of the Purchased Securities contemplated hereby (the
“Initial Closing”) shall take place within two business days after the Purchaser
has notified the Company in writing that each of the Closing conditions have
been satisfied or waived and that Purchaser is willing to consummate the
purchase of the Purchased Securities, at such place as the Company and the
Purchaser may mutually agree (such date is hereinafter referred to as the
“Initial Closing Date”); provided, however, that the Company may terminate this
Agreement in the event that the Initial Closing shall not have occurred on or
before August 31, 2010 (the “Outside Closing Date”) unless such Outside Closing
Date shall be extended by mutual agreement of the Company and the Purchaser.
 
4.2  Additional Closing.  Subject to the terms and conditions herein, the
closing of the purchase and sale of the Additional Purchased Securities
contemplated hereby (the “Additional Closing”) shall take place within two
business days after the Purchaser has notified the Company in writing that each
of the Closing conditions have been satisfied or waived and that Purchaser is
willing to consummate the purchase of the Additional Purchased Securities, at
such place as the Company and the Purchaser may mutually agree (such date is
hereinafter referred to as the “Additional Closing Date”).
 
4.3  Each of the Initial Closing and the Additional Closing shall be referred to
as a “Closing”, each of the Initial Closing Date and the Additional Closing Date
shall be referred to as a “Closing Date”.
 
4.4  Delivery.  At each Closing on a Closing Date, the Company will deliver to
the Purchaser, among other things, the Note and the Warrant or the Additional
Note and the Additional Warrant, as the case may be, and the Purchaser will
deliver to the Company, the amounts set forth in the Note by certified funds or
wire transfer.
 
4.5  Termination. In the event that the Closing does not occur by the Outside
Closing Date, unless such Outside Closing Date shall be extended by mutual
agreement of the parties, either party may terminate this Agreement and all
transactions relating hereto and neither party shall have any further liability
or obligation to the other.
 
5. Representations, Warranties, and Covenants of the Company.  The Company
represents, warrants, covenants and agrees with the Purchaser as follows:
 
5.1 Stop-Orders.  The Company will advise the Purchaser, promptly after it
receives notice of issuance by the SEC, any state securities commission or any
other regulatory authority of any stop order or of any order preventing or
suspending any offering of any securities of the Company, or of the suspension
of the qualification of the Common Stock of the Company for offering or sale in
any jurisdiction, or the initiation of any proceeding for any such purpose.
 
5.2 Market Regulations.  The Company shall notify the SEC, NASD and applicable
state authorities, in accordance with their requirements, of the transactions
contemplated by this Agreement, and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Securities to the Purchaser
and promptly provide copies thereof to the Purchaser.
 
 
3

--------------------------------------------------------------------------------

 
 
5.3 Confidentiality.  The Company will not, and will not permit any of its
Subsidiaries to, disclose, and will not include in any public announcement, the
name of the Purchaser, unless expressly agreed to by the Purchaser or unless and
until such disclosure is required by law or applicable regulation, and then only
to the extent of such requirement.  Notwithstanding the foregoing, the Company
may disclose the Purchaser’s identity and the terms of this Agreement to its
current and prospective debt and equity financing sources.
 
5.4 Authorization and Reservation of Shares.  Upon conversion of the Note or the
Additional Note into shares of Common Stock, such Common Stock shall be validly
issued, fully paid and non-assessable and free of all liens and encumbrances of
any kind.  The Company has reserved for issuance a sufficient number of shares
of Common Stock so as to permit conversion of the Note and the Additional Note
into shares of Common Stock in accordance with the terms of such Note and
Additional Note.  Upon exercise of the Warrants or the Additional Warrants for
the purchase of shares of Common Stock, such Common Stock shall be validly
issued, fully paid and non-assessable and free of all liens and encumbrances of
any kind.  The Company has reserved for issuance a sufficient number of shares
of Common Stock so as to permit the exercise of the Warrants and the Additional
Warrants in accordance with the terms of such Warrants and Additional
Warrants.    There are no statutory or contractual preemptive rights or rights
of refusal with respect to the issuance of any of the Common Stock under the
Note, the Additional Note, the Warrants or the Additional Warrants; and the
Company has never issued securities in contravention of any rights of first
refusal or preemptive rights.  The Company has not violated any applicable
federal or state securities laws in connection with the offer, sale, or issuance
of any of its capital stock, and the offer, sale, and issuance of the Purchased
Securities and Additional Purchase Securities hereunder (and the issuance of the
Common Stock upon conversion or exercise thereof) does not and will not require
registration under, or be in violation of, the Securities Act or any applicable
state securities laws.
 
5.5 Disclosure.  Neither this Agreement nor any of the attachments, written
statements, documents, certificates or other items prepared or supplied to the
Purchaser by or on behalf of the Company with respect to the transactions
contemplated hereby contain any untrue statement of a material fact or omit a
material fact necessary to make each statement contained herein or therein not
misleading.  There is no fact which the Company has not disclosed to the
Purchaser and of which any of its officers, directors or executive employees is
aware and which has had or might reasonably be anticipated to have a material
adverse effect upon the existing or expected financial condition, operating
results, assets, customer or supplier relations, employee relations or business
prospects of the Company.
 
5.6 Closing Date.  The representations and warranties of the Company contained
in this Section 5 and elsewhere in this Agreement and all information contained
in any exhibit, schedule or attachment hereto or in any writing delivered by, or
on behalf of, the Company to the Purchaser shall be true and correct in all
respects on the date hereof and on each Closing Date.
 
 
4

--------------------------------------------------------------------------------

 
 
6. Conditions to Closing
 
6.1 Conditions to the Purchaser’s Obligations.  The obligation of the Purchaser
to purchase and pay for the Purchased Securities or Additional Purchased
Securities at a Closing is subject to the satisfaction, or written waiver by
each of the Purchasers, as of such Closing Date of the following conditions:
 
(a) Representations and Warranties; Covenants.  The representations and
warranties contained in Section 5 hereof shall be true and correct at and as of
the Closing, and the Company shall have performed all of the covenants required
to be performed by it hereunder prior to the Closing.
 
(b) Consents and Approvals.  The Company shall have received or obtained all
third-party, governmental and regulatory consents and approvals necessary for
the consummation of the transactions contemplated hereby.
 
(c) Compliance with Applicable Laws.  The sale of Purchased Securities or
Additional Purchased Securities shall not be prohibited by any applicable law or
governmental regulation.
 
(d) Closing Documents.  The Company shall have delivered to each of the
Purchasers all of the following documents:
 
(i) an Officer’s Certificate, dated the Closing Date, stating that the
conditions specified in this Section 6.1 have been fully satisfied;
 
(ii) certified copies of the resolutions duly adopted by the Company’s Board of
Directors and, if required, shareholders authorizing the execution, delivery,
and performance of this Agreement, and each of the other agreements contemplated
hereby, and the issuance and sale of the Purchased Securities or Additional
Purchased Securities, as the case may be.
 
(e) No Material Adverse Change.  There shall not have occurred any material
adverse change in the financial condition, operating results, assets, operations
or business prospects of the Company or any Subsidiary since December 31, 2009.
 
(f) Other.  The Purchaser shall have received such other documents relating to
the transactions contemplated hereby as either of the Purchaser or its counsel
may reasonably request, and the Purchaser shall otherwise have received the
funding necessary to, and be ready, willing and able to, effect such Closing.
 
(g) Deliveries.  The Company shall have delivered or caused to be delivered to
the Purchaser duly executed originals or copies of each of the following
documents (collectively, the “Related Agreements”): (a) the Note or the
Additional Note, (b) the Warrant or the Additional Warrant, (c) the Security
Agreement, (d) the Waiver, Consent and Intercreditor Agreement, (e) the
Guaranties, (f) the Security Agreement and Collateral Assignment of Contract,
(g) the Consent and Agreement to Security Agreement and Collateral Assignment of
Contract, (h) the Restricted (Non-Blocked) Account Agreement with SunTrust Bank,
(i) the Letter Agreement with Gulfstream Leasing, (j) UCC-3 termination
statements, (k) the “Project M” letter, (l) evidence of Taglich Brothers
authority to act on behalf of its investors under the Waiver, Consent and
Intercreditor Agreement, and (m) all other documents, instruments and agreements
entered into in connection with the transactions contemplated hereby and
thereby.
 
 
5

--------------------------------------------------------------------------------

 
 
6.2  Conditions to the Company’s Obligations.  The obligation of the Company to
sell the Purchased Securities or Additional Purchased Securities at a Closing is
subject to the satisfaction, or written waiver by the Company, as of such
Closing Date of the following conditions:
 
(a) Consents and Approvals.  The Company shall have received or obtained all
third-party, governmental and regulatory consents and approvals necessary for
the consummation of the transactions contemplated hereby.
 
(b) Compliance with Applicable Laws.  The sale of Purchased Securities or
Additional Purchased Securities shall not be prohibited by any applicable law or
governmental regulation.
 
(c) Payment and Deliveries.  The Purchaser shall have paid or delivered (i) on
the Initial Closing Date all of those Related Agreements required to be executed
by the Purchaser, (ii) on the Initial Closing Date the initial $500,000
installment payment under the Note, (iii) on the due dates thereof, each
subsequent installment payment required to be made under the Note, and (iv) if
the Option shall be timely exercised within the Option Period, at the Additional
Closing the $1,000,000 payment for the Additional Note and Additional Warrant.
 
(d) Resolutions. At the applicable Closing, certified copies of the resolutions
duly adopted by the Purchaser’s board of managers and, if legally required, its
members, authorizing the execution, delivery, and performance of this Agreement,
and each of the other agreements contemplated hereby, and the issuance and sale
of the Purchased Securities or Additional Purchased Securities, as the case may
be.
 
6.3 No Material Adverse Change.  There shall not have occurred any material
adverse change in the financial condition, operating results, assets, operations
or business prospects of the Purchaser since the date of this Agreement.
 
7. Board of Directors of the Company.
 
7.1  Size of Board of Directors. For so long as the Company shall be indebted to
the Purchaser or its designees under the Note or the Additional Note, without
the prior written consent of the Purchaser, the Company shall not increase or
decrease the number of members on its board of directors (the “Board of
Directors”) to more or less than five (5) directors.
 
 
6

--------------------------------------------------------------------------------

 
 
7.2  Company of Board of Directors.
 
(a) The Company shall take such action as may be required so that immediately
after the Initial Closing Date, the Board of Directors of the Company shall
consist of five (5) individuals consisting of (i) Thomas McFall, David Hackett
and one other existing director of the Company or other individual otherwise
designated by the existing directors of the Company (the “Company Designees”),
and (ii) Scott R. Silverman and William J. Caragol.  In the event that the
Purchaser shall, following the Initial Closing Date, fail to promptly make
either of the two (2) installment payments to the Company, when due, under the
Note, the Purchaser agrees to immediately cause each of Messrs. Silverman and
Caragol to resign from the Board of Directors of the Company; failing which the
Company Designees may remove such individuals from the Board of Directors.
 
(b) Immediately after the Initial Closing Date, Scott R. Silverman will be named
Vice-Chairman of the Board of Directors of the Company and will be appointed as
chair of the Compensation Committee of the Company and William J. Caragol will
be appointed to the Board of Directors of the Company and will be appointed as
chair of the Audit Committee of the Company.
 
(c) In the event that the Purchaser or its affiliates or designees exercise the
Option within the Option Period and purchase for $1,000,000 the Additional
Securities, subject to compliance with the applicable rules and regulations of
the Trading Market, the Company shall take such action as may be required so
that immediately after such Additional Closing, the Board of Directors of the
Company shall consist of five individuals comprised of: (i) Messrs. Silverman,
Caragol and an additional Person designated by the Purchaser (collectively, the
“Purchaser Designees”), and (ii) Messrs. McFall and Hackett.
 
(d) In the event that the provisions of Section 7.2(c) above shall become
applicable, neither Tom McFall nor David Hackett may be removed by the Purchaser
Designees as members of the Board of Directors of the Company without the prior
written approval of Shelter Island Opportunity Fund, LLC (“Shelter Island”);
which approval shall not be unreasonably withheld or delayed.
 
(e)  In the event that for any reason any of the initial Purchaser Designees
shall not be able to serve as members of the Company Board of Directors, their
replacements shall be filled by the Purchaser.  In the event that either Messrs.
McFall or Hackett shall resign or otherwise no longer serve as members of the
Company Board of Directors, their replacements shall be filled (i) prior to the
exercise of the Option and purchase for $1,000,000 the Additional Securities, by
the remaining Company Designee(s), and (ii) after the exercise of the Option and
purchase for $1,000,000 the Additional Securities, by the majority vote of the
Board of Directors.
 
 
7

--------------------------------------------------------------------------------

 
 
8. Miscellaneous.
 
8.1 Governing Law, Jurisdiction and Waiver of Jury Trial.
 
(a) THIS AGREEMENT AND THE OTHER RELATED AGREEMENTS SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.
 
(b) THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS
LOCATED IN PALM BEACH COUNTY, FLORIDA SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR
AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE COMPANY, ON THE ONE HAND, AND
THE PURCHASER, ON THE OTHER HAND, PERTAINING TO THIS AGREEMENT OR ANY OF THE
RELATED AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT
OR ANY OF THE OTHER RELATED AGREEMENTS; PROVIDED, THAT THE PURCHASER AND THE
COMPANY ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A
COURT LOCATED OUTSIDE OF PALM BEACH COUNTY, FLORIDA; AND FURTHER PROVIDED, THAT,
NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE PURCHASER
FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO
COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL (AS DEFINED IN THE
SECURITY AGREEMENT) OR ANY OTHER SECURITY FOR THE OBLIGATIONS (AS DEFINED IN THE
SECURITY AGREEMENT), OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
THE PURCHASER.  THE COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND THE COMPANY
HEREBY WAIVES ANY OBJECTION THAT IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS.  THE COMPANY HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE COMPANY AT
THE ADDRESS SET FORTH IN SECTION 8.7 AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE COMPANY’S ACTUAL RECEIPT THEREOF.
 
(c) THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PURCHASER AND/OR THE
COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT, ANY
OTHER RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.
 
 
8

--------------------------------------------------------------------------------

 
 
8.2 Severability.  Wherever possible each provision of this Agreement and the
Related Agreements shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement or any
Related Agreement shall be prohibited by or invalid or illegal under applicable
law such provision shall be ineffective to the extent of such prohibition or
invalidity or illegality, without invalidating the remainder of such provision
or the remaining provisions thereof which shall not in any way be affected or
impaired thereby.
 
8.3 Successors.  Except as otherwise expressly provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
heirs, executors and administrators of the parties hereto and shall inure to the
benefit of and be enforceable by each person or entity which shall be a holder
of the Securities from time to time, other than the holders of Common Stock
which has been sold by the Purchaser pursuant to Rule 144 or an effective
registration statement.
 
8.4 Entire Agreement.  This Agreement, the Related Agreements, the exhibits and
schedules hereto and thereto and the other documents delivered pursuant hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and no party shall be liable or bound to any
other in any manner by any representations, warranties, covenants and agreements
except as specifically set forth herein and therein.
 
8.5 Amendment and Waiver.
 
(a) This Agreement may be amended or modified only upon the written consent of
the Company and the Purchaser.
 
(b) The obligations of the Company and the rights of the Purchaser under this
Agreement may be waived only with the written consent of the Purchaser.
 
(c) The obligations of the Purchaser and the rights of the Company under this
Agreement may be waived only with the written consent of the Company.
 
8.6 Delays or Omissions.  It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement or the Related Agreements,
shall impair any such right, power or remedy, nor shall it be construed to be a
waiver of any such breach, default or noncompliance, or any acquiescence
therein, or of or in any similar breach, default or noncompliance thereafter
occurring.  All remedies, either under this Agreement or the Related Agreements,
by law or otherwise afforded to any party, shall be cumulative and not
alternative.
 
8.7 Notices.  All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given:
 
(a) upon personal delivery to the party to be notified;
 
(b) when sent by confirmed facsimile if sent during normal business hours of the
recipient, if not, then on the next business day;
 
 
9

--------------------------------------------------------------------------------

 
 
(c) three (3) business days after having been sent by registered or certified
mail, return receipt requested, postage prepaid; or
 
(d) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.
 
All communications shall be sent as follows:
 
If to the Company, to:
Gulfstream International Group, Inc.
3201 Griffin Road
4th Floor
Fort Lauderdale, FL 33312
Attn: David Hackett, President
Facsimile: 954-985-5245
 
If to the Purchaser, to:
SAH-VUL Strategic Partners I, LLC
1690 Congress Avenue, Suite 200
Delray Beach, FL 33445
Attention:  William J. Caragol
Facsimile: 561-805-0001

 
or at such other address as the Company or the Purchaser may designate by
written notice to the other parties hereto given in accordance herewith.
 
8.8 Attorneys’ Fees.  In the event that any suit or action is instituted to
enforce any provision in this Agreement or any Related Agreement, the prevailing
party in such dispute shall be entitled to recover from the losing party all
fees, costs and expenses of enforcing any right of such prevailing party under
or with respect to this Agreement and/or such Related Agreement, including,
without limitation, such reasonable fees and expenses of attorneys and
accountants, which shall include, without limitation, all fees, costs and
expenses of appeals.
 
8.9 Titles and Subtitles.  The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.
 
8.10 Facsimile Signatures; Counterparts.  This Agreement may be executed by
facsimile signatures and in any number of counterparts, each of which shall be
an original, but all of which together shall constitute one agreement.
 
8.11 Construction.  Each party acknowledges that its legal counsel participated
in the preparation of this Agreement and the Related Agreements and, therefore,
stipulates that the rule of construction that ambiguities are to be resolved
against the drafting party shall not be applied in the interpretation of this
Agreement or any Related Agreement to favor any party against the other.
 
[balance of this page intentionally left blank – signature page follows]
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed the SECURITIES PURCHASE
AGREEMENT as of the date set forth in the first paragraph hereof.
 
COMPANY:
 
PURCHASER:
 
GULFSTREAM INTERNATIONAL GROUP, INC.
 
 
SAH-VUL STRATEGIC PARTNERS I, LLC
 
By:  /s/ David F.
Hackett                                                                
 
By:  /s/ William J.
Caragol                                                                
 
Name:  David F.
Hackett                                                                
 
Name:  William J.
Caragol                                                                
 
Title:  President                                                                
 
Title:  Manager                                                                
 

 
 
 
11
 
 
 
 